Dissenting Opinion by
Mr., Justice Frazer:
The majority opinion recognizes the right of the parties to stipulate that an agreement for sale of realty shall be void and unenforceable as to both parties, in the event that a marketable title could not be conveyed, but holds that in this case the parties failed to so provide. With this conclusion, and the reasons given in support of if, I cannot agree. Our duty is to construe contracts parties have entered into, not to make contracts for them because circumstances may arise which might result in their own contract operating inequitably. Thus the majority opinion states, inter alia: “To hold vendee would not have the option to take such title as vendor had, would be to afford the means whereby a great injustice could be perpetrated on the vendee, clearly against all equitable doctrines. Here vendor obtained a small part of the purchase price; suppose he had obtained the greater part, and, if the contract was void and ho title or interest passed to the vendee, in what position would the vendee be in, if vendor’s creditor were to enter a lien against this property? Would the vendee be turned over to an action at law to recover the money thus paid? In the face of insolvency, this would be fruitless in results. If the property suddenly enhances in value, the vendee may be squeezed out of a good bargain. Or again, if property is purchased by agreement, and, as frequently happens, the purchaser, before completing the sale, erects a building, if the contract is absolutely void and only the money paid on account returned, is the purchaser to be deprived of the money expended in the improvement thus made on a property vendor knew was defective in title?” These matters were proper for consideration by the vendee at the time he made the agreement and while they would be entitled to some weight with the court in ascer*176taining the probable intent of the parties in cases where the language used was of doubtful meaning, they have no place in a case like the present where the language is plain and clear and there is nothing to show one party took advantage of the other. If a man, possessed of all his faculties and without fraud having been practiced upon him, chooses to make a specific contract, it is not for us to say he did not fully appreciate the risks he took or did not adequately protect Ms property rights. And if, as here, he agrees to terminate all his rights under the contract upon the happening of a named contingency, we have no right to interfere in his behalf and «ay his contract was an unwise or improvident one.
It is further said defendant has broken her covenant and should not have the right to rescind because of her own wrong unless the agreement clearly stipulates for such action. Conceding that defendant should not be permitted to take advantage of her own wrong, we find absolutely nothing in the record to convict her of wrongdoing. Her mere failure to possess a good title was not a wrong in the sense in which the term is used. She may have been wholly devoid of knowledge of the flaw in her title until the Title Insurance Company discovered it. Furthermore, the agreement does “clearly stipulate” that the right to rescind in event of a defect appearing in the title shall be for the benefit of both parties. What plainer language could be used than that the agreement “shall be null and void”? I can conceive of none. It is said these words meant the contract was to be void only so far as the right to claim damages for. loss of the bargain is concerned. It does not say so. On the contrary, the expression is without limitation and refers to the agreement itself and provides further that the return of the purchase money shall be in lieu of all claims for damages “or otherwise.” Surely it cannot be charged that one party uses the agreement as an “instrument of oppression” merely because she asks to have the benefit of its plainly expressed terms.
*177. It will be observed tbe contract provides that, in event of failure of the purchaser to perform within the time stated, the agreement shall, “at the option of the party of the first part [the vendor], become null and void and the sum or sums paid on account shall be retained by the party of the first part as compensation for the damage and expense to which he has been put by reason thereof.” A different wording is provided in the succeeding clause relating to the marketability of title, however. Here it is agreed that “if for any reason” a good title “cannot be made” the agreement “shall be null and void” and the sum paid on account shall be returned to the purchaser “in lieu of all claims for damages or otherwise.” The provision in the one case that a default by the vendee should entitle the vendor to exercise the option of declaring the agreement void, with the express statement in the other case that a defect in title should render the agreement void, without mention of an option, and, in that event, that the return of the part of the purchase money should be in lieu of all claims for damages. “or otherwise,” indicates the parties intended the contract to be absolutely terminated upon the happening of the event in question; consequently, I am of opinion the court below correctly concluded, as the parties had fixed and limited their rights and liabilities, a court of equity would not make a new agreement for them: Williams v. Edwards, 2 Simons 82; Mackey v. Ames, 31 Minn. 103; Schwab v. Baremore, 104 N. W. 10.
Safron v. McBurney, 269 Pa. 392, 394, recently decided by this court, was a bill to'compel specific performance of a contract for the sale of real estate. We there said, adopting the opinion of the court below: “The defendants agreed only to convey the lot to Safron’s assignor, Dobkin, if they could, and expressly stipulated that, if they could not convey what they had agreed to sell, they should be called on for nothing except the return of the hand money. In view of this stipulation a demurrer must be sustained and the bill dismissed. The court cannot close its eyes to any essential term of a contract *178that it is asked to enforce.” This being the expressed ground of the decision, the case is directly in point and should be of controlling authority in the appeal now before us.
The reasoning of the decisions in the above cases seems sound and logical. In Williams v. Edwards the parties agreed that if, in the opinion of a. named attorney-at-law, “a marketable title could not be made by the time appointed for the completion of the pui chase, the agreement should be void and delivered up to be cancelled.” The court there said: “This particular clause in the agreement I must take to be the contract of both the vendor and the purchaser. They might both think it would be equally to their interest that the agreement should be put an end to if the counsel of the purchaser should be of opinion that a marketable title could not be made. There appears to be nothing unreasonable in that. There might be circumstances which might make, it very proper for both parties to insert that term. And as it was the contract of both parties, this court cannot make a new contract for them.” In Schwab v. Baremore, conveyance of a good title was prevented by the refusal of a vendor’s wife to join in the deed, she not being a party to the contract of sale. The agreement provided that if the title to the premises “is not good and cannot be made good this agreement shall be void and the above $50 refunded.” The court recognized the general rule that where a purchaser is unable to convey title owing to his wife’s refusal to join in the conveyance, he may be compelled, at the election of the purchaser, to perform to the extent of his power by conveying his own interest, and stated: “That rule can have no application to a case like that at bar, where the contract expressly provides the remedy and rights of the parties in case of the inability of the vendor to perform.” In Mackey v. Ames, the agreement provided that if a title to the premises “is not good and cannot be made good within sixty days from the date hereof, this agreement shall be void and the above $200 refunded.” This was also construed as an *179absolute agreement that the contract should be void and “not a provision that the plaintiffs may, at their option or election, abandon or dissolve the agreement, but that it shall,, upon the occurrence of the specified contingency, beeome^void and thereafter no longer binding on either party.” In the above cases the general rule giving the purchaser the right of his option to accept such title as the vendor can convey is recognized, and the distinction is based solely upon the language of the contract wherein a contrary intention was shown. A careful examination of the great body of law on this subject has failed to find a case to the contrary.
It must be conceded that the parties did not contemplate that the vendor should have it within her power to terminate the contract and avoid liability because of a defect in title which was within her power to remove and thus take advantage of her own wrong, and, accordingly, the clause “if for any reason” must mean an adequate 'reason' beyond the power of the vendor to overcome. Recognizing this principle, the court below found it was the duty of defendant to clear away encumbrances, if possible. Plaintiff offered to prove that the Real Estate Title Insurance & Trust Company had formerly insured the title and would have given the Land Title Company a letter indemnifying it against loss it might sustain by issuing a policy to plaintiff free frotn the objections in question, and also that the Land Title Company would have accepted such letter and issued a clear policy. Had this offer been supported by competent proof it might have established defendant’s ability to convey a good title free from the objection in question, but as to this we need express no opinion. The objection to the evidence was properly sustained for reasons stated by the court below and this left plaintiff without competent evidence to overcome the effect of the defect in the title, as it appeared in the settlement certificate, or to show that defendant could have removed the objection had she endeavored in good faith so to do.
I would affirm the decree of the court below.